Citation Nr: 0927017	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  01-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right upper arm gunshot wound, Muscle Group III, evaluated as 
20 percent disabling for muscle impairment and 10 percent 
disabling for limitation of motion for the period prior to 
July 16, 2006.

2.  Entitlement to an increased rating for residuals of a 
right upper arm gunshot wound, Muscle Group III, evaluated as 
20 percent disabling for muscle impairment, 10 percent 
disabling for limitation of motion, and 10 percent disabling 
for scarring as of July 17, 2006.


REPRESENTATION

Veteran represented by:	Nancy Foti, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to 
July 1970, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied the Veteran's right upper 
arm gunshot wound residuals increased rating claim.  In 
addition, this rating decision granted entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
Veteran appealed the denial of an increased rating and the 
effective date for the grant of service connection for PTSD.

In April 2002 and July 2003 the Board remanded this matter 
for further development and adjudication.  

The Veteran testified before the undersigned at a September 
2002 Travel Board hearing, and a copy of that hearing 
transcript has been associated with the claims folder.

In a September 2004 decision the Board denied the increased 
rating claim as well as entitlement to an earlier effective 
date for the grant of service connection for PTSD.  The 
Veteran appealed the denial of an increased rating to the 
Court of Appeals for Veterans Claims (Court).  In October 
2004, the Court granted a Joint Motion for Remand.  The 
Board's decision was vacated as to the increased rating issue 
and the matter was remanded to the Board for further 
adjudication.

In June 2006 the Board remanded the appeal.  In an August 
2008 rating decision, the RO assigned a separate 10 percent 
rating for a right-upper arm scar, effective July 17, 2006.  
In addition, a separate 10 percent rating was assigned for 
limitation of right deltoid motion, effective November 6, 
2000.

In a March 2006 statement, a private physician opined that 
the Veteran's arm condition made it impossible for him to 
engage in extensive manual labor.  In addition, the Veteran 
suggested in a January 2008 VA psychological examination that 
he was unable to work due to his various physical 
difficulties, alcohol use and increased psychosocial 
stressors.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).   Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).   In this case the Veteran has satisfied each of these 
requirements. His inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Throughout the course of this appeal, the residuals of 
the Veteran's Muscle Group III right-upper arm gunshot wound 
have consisted of some loss of deep fascia or muscle 
substance, entrance and exit wounds, and pain; with normal 
strength and endurance tests.

3.  The competent medical evidence does not show weakness, 
lowered threshold of fatigue, impairment of coordination or 
uncertainty of movement throughout the course of the appeal.

4.  Prior to July 17, 2007, the Veteran's right shoulder scar 
was non-tender and involved an area less than 12 square 
inches.

5.  The Veteran's right shoulder scar manifested as tender 
and the affected an area measuring less than 12 square inches 
subsequent to July 17, 2007.

6.  The Veteran displayed impaired right shoulder range of 
motion throughout the course of this appeal but is able to 
raise his right arm well above shoulder level.

7.  The competent medical evidence does not establish that 
the Veteran suffers from nonunion of the clavicle or scapula 
with loose movement.


CONCLUSIONS OF LAW

1.  For the period prior to July 16, 2007, the criteria for a 
rating in excess of 20 percent for right-upper arm gunshot 
wound residuals, Muscle Group III as well as a 10 percent 
disability rating for right upper arm limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.55, 4.56, 4.71a, 4.118, Diagnostic 
Codes (DCs) 5201, 5203, 5303, 7801, 7802, 7803, 7804 (2002 & 
2008).

2.  For the period subsequent to July 17, 2006, the criteria 
for a rating in excess of 20 percent for right-upper arm 
gunshot wound residuals, Muscle Group III as well as a 10 
percent disability rating for right upper arm limitation of 
motion and a 10 percent disability rating for a tender scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.14, 4.55, 4.56, 4.71a, 4.118, Diagnostic Codes 5201, 
5203, 5303, 7801, 7802, 7803, 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

For an increased rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the Veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The Veteran was provided with a January 2003 letter in which 
the RO notified him that to substantiate his increased 
ratings claim, the evidence needed to show that the 
disability had worsened.  This letter told him what evidence 
VA would obtain, and what evidence he was expected to 
provide.  This letter also notified the Veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify the Veteran in accordance with 
Pelegrini.

The January 2003 VCAA letter notified the Veteran that 
medical evidence could be submitted to substantiate his claim 
and provided specific examples.  This letter stated that such 
evidence should describe a worsening of the Veteran's 
impairment.  It also notified the Veteran that VA was able to 
request employment records, thereby notifying him that the 
effect of his disabilities on his employment was relevant.  
This letter was provided to the Veteran prior to the initial 
adjudication of his claims.

A June 2008 letter told the Veteran that he should 
substantiate the claim with evidence of the impact of the 
disability on employment and daily life.  The letter also 
provided notice with regard to rating schedule and how 
ratings were assigned.  

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with 
regard to the June 2008 letter was cured by readjudication of 
the claim in an August 2008 SSOC.  Mayfield v. Nicholson, 499 
F.3d 1399 (Fed. Cir. 2007).

Therefore, the Board finds that the duty to notify the 
Veteran regarding is claim for an increased evaluation for 
his right-upper arm gunshot wound residuals have been met.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his increased rating claim.  The Veteran's service 
treatment records, VA treatment records and private treatment 
records have been obtained.   He has been afforded multiple 
VA muscle examinations and sufficient medical opinions have 
been provided.  No other relevant evidence has been reported.

In her October 2008 statement, the Veteran's representative 
argued that it was error to rely on the July 2006 VA muscle 
examination as the examiner failed to document the ranges of 
right shoulder motion.  The representative further argued 
that the examiner failed to describe additional range of 
motion loss incurred as a result of increased fatigability or 
incoordination despite the Veteran's complaints of these 
symptoms, and requested a new examination or an addendum to 
the July 2006 examination.  

Although the July 2006 VA examiner did not document the 
Veteran's right shoulder range of motion, the January 2007 
examiner did.  A separate disability evaluation for this 
right shoulder limitation of motion was assigned by the RO in 
August 2008 and has been addressed above.  

Increased Rating Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 
4.55(b).

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b). 

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
facial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the non-injured side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrisation.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side. The tests 
of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3). 

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or the explosive 
effect of a high- velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrisation.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.    X-ray films may show minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of the missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance. Soft or 
flabby muscles are in the wounded area.  The muscles do not 
swell and harden normally in contraction. Tests of strength 
or endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. § 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).

DC 5303 provides that the function of muscle group III is to 
elevate and abduct the arm to shoulder level, and to allow 
forward and backward swinging of arm.  This group acts with 
the intrinsic shoulder girdle muscles, that is, the 
Pectoralis major I (clavicular), and the deltoid.  For the 
dominant arm, 20 percent, 30 percent, and 40 percent ratings 
are assigned for moderate, moderately severe, and severe 
impairment, respectively.  38 C.F.R. § 4.71a.

The Veteran's right deltoid limitation of motion is evaluated 
under DC 5201-5203, indicating that there is no diagnostic 
code specifically applicable to this disability.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. §§ 4.20, 4.27.  

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement.  See 38 
C.F.R. § 4.71, Plate I.

Limitation of motion of the minor arm to shoulder level 
merits a 20 percent evaluation.   Limitation of motion of the 
arm to midway between side and shoulder level is evaluated as 
30 percent for the major arm while limitation of motion to 25 
degrees from the side is evaluated as 40 percent for the 
major arm. 38 C.F.R. § 4.71a, DC 5201.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.   DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).   These factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.   The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.   38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Impairment of the clavicle or scapula in the major arm, a 10 
percent rating is granted for malunion or nonunion without 
loose movement; a 20 percent rating is granted for nonunion 
with loose movement or for dislocation.  38 C.F.R. § 4.71a, 
DC 5203.

VA changed the rating criteria for skin disabilities during 
the course of this appeal. A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.   Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  As the instant increased rating 
claim was filed on November 6, 2000, the Board will consider 
both the former and current criteria for rating scars.

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of DC 7804.  38 C.F.R. § 4.118.

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under DC 7804; or for scars that 
were superficial, poorly nourished with repeated ulcerations 
under DC 7803.  38 C.F.R. § 4.118 (2001).  

DC 7800 addressed disfiguring head, face or necks scars while 
DCs 7801 and 7802 addressed scars resulting from burns.  38 
C.F.R. § 4.118 (2001).

Subsequent to August 30, 2002, deep scars or those that cause 
limited motion and cover an area exceeding 6 square inches 
warrant a 10 percent evaluation while such scars that cover 
an area exceeding 12 square inches warrant a 20 percent 
evaluation.  DC 7801.  Superficial scars that do not cause 
limited motion and cover an area of 144 square inches or 
greater warrant a 10 percent evaluation.  DC 7802.  Unstable, 
superficial scars warrant a 10 percent evaluation.  DC 7803.  
Superficial scars which are painful on examination warrant a 
10 percent evaluation.  DC 7804.  Other scars are rated on 
limitation of function of the affected part.  DC 7805.  38 
C.F.R. § 4.118 (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Right Upper Arm Gunshot Wound Residuals

The Veteran's April 1968 entrance examination was negative 
for any relevant abnormalities and he was noted to be right 
hand dominant.  An April 1969 treatment note indicates that 
the Veteran sustained a gunshot wound in the right arm due to 
enemy small arms fire while on Operation Muskogee Meadow in 
the Quang Nam Province.  He was treated in the field and his 
condition was noted to be excellent and.

A June 1969 discharge examination indicated that the Veteran 
had sustained a through and through right deltoid region 
gunshot wound from an AK-47.  His wound was debrided on the 
day of injury and he was prescribed prophylactic antibiotics.  
He was evacuated to the United States Naval Hospital in Guam 
two days after being wounded.  Physical examination performed 
on admission revealed a through and through right deltoid 
region gunshot wound with two inch entrance and exit wounds.  
His right shoulder wound was then debrided and closed, and he 
was noted to heal without difficulty.  The Chief of the 
Surgical Service noted that his wound was not likely to 
result in a permanent disability.  He was discharged to full 
duty in June 1969.

Complaints of pain from the right arm gunshot wound were 
noted in a July 1969 treatment note.  Physical examination 
revealed tenderness over the area.

A July 1970 discharge examination showed no relevant 
abnormalities, and found the upper extremities to be 
"normal."

Service connection for residuals of the Veteran's right arm 
gunshot wound was granted in a March 1971 rating decision.

A September 2000 VA treatment note reflects the Veteran's 
complaint of right shoulder pain with various movements.  He 
also reported that his right arm and hand goes numb when he 
sits with his arm rested on the chair.  Physical examination 
noted limited range of movement in his right shoulder, and 
the sensation test was normal.

A November 2000 VA Muscle examination reflected the Veteran's 
reports of muscle pain, fatigue, and the inability to move 
the joint through the normal range of motion.  He also 
reported an additional ten percent functional impairment 
during flare-ups when the weather changes.  Employment as a 
"line operator" at U.S. Steel was reported.  

Physical examination revealed an entrance and exit wound in 
right upper arm with tissue loss in the right deltoid and 
triceps.  The examiner noted that his biceps and triceps were 
"huge" and the Veteran reported doing a lot of weight 
lifting.  The examination was negative for bone joint or 
nerve damage.  

Right shoulder forward flexion was 168 degrees, abduction was 
to 155 degrees, external rotation was to 84 degrees, and 
internal rotation was to 85 degrees.  This range of motion 
was not additionally limited by pain, fatigue, weakness or 
lack of endurance.  Two non-sensitive scars measuring 3 cm by 
2 cm anteriorly and 5 cm by 2 cm posteriorly in the "upper 
and middle one thirds of the right arm" were noted.  
Following this examination, a diagnosis of a right upper arm 
or shoulder through and through gunshot wound with loss of 
function due to pain was made.

In his February 2001 notice of disagreement, the Veteran 
states that his gunshot wound residuals have worsened since 
he was first evaluated after service.  He reported that he 
must dress and wash himself with his left arm in the morning 
due to the pain in his right arm.  He does not raise both of 
his arms to hug his family due to his right arm pain.  He 
also reported that he was no longer able to play baseball as 
the result of his wound.

The Veteran testified during his September 2002 hearing that 
he experienced increased right arm pain during weather 
changes, that he is able to lift "a little bit," and that 
he receives Cortisone shots to treat the condition.  He 
reported that he was currently retired but that he was absent 
approximately two days out of a month while he was working 
due to his arm pain.

A March 2006 opinion from Dr. M. R., the Veteran's primary 
care physician, indicated that he had examined the Veteran 
and found that he still has significant impairment of the 
right extremity with daily subjective pain.  This pain was 
located from his right humeral head to his right elbow.  Pain 
was present in all ranges of motion with his muscle strength 
on the right side at about 70 percent to his left side.  

The Veteran's pain was controlled using over-the-counter 
medications and supplemented on occasion with prescription 
medications.  The examiner opined that it would be 
"impossible for him to do any extensive manual work with 
this right shoulder and arm."

A July 2006 VA muscle examination reflected the Veteran's 
complaints of pain and tingling in the right upper extremity.  
This tingling and pain was described as radiating down the 
inside of his extremity from just below his armpit to the 
tips of his second through fifth fingers.  He reported 
increased fatigability, decreased coordination, and pain, and 
that he was treating this condition with Bayer as needed.  
Flare-ups were denied.  Physical examination revealed loss of 
deep fascia or muscle substance at the distal tip of the 
deltoid and lateral aspect of the triceps.  Residuals of 
nerve, tendon or bone damage was not found on examination.  

The examiner noted that there was no limitation of motion of 
any joint from muscle disease or injury.  Two painful, 
adherent scars measuring 4 cm by 2 cm and measuring 4.2 cm by 
2.4 cm, were noted on his right deltoid.  The examiner opined 
that there was no associated "significant" loss of strength 
or range of motion from this wound.  

An accompanying September 2006 VA right humerus X-ray 
revealed an "unremarkable" humeral cortex and medullary 
bone with no associated soft tissue injury.  Degenerative or 
post-traumatic deformity of the medial epicondyle of the 
distal humerus was also noted.

Right upper extremity nerve conduction studies were conducted 
in an October 2006 VA treatment note following the Veteran's 
complaints of right hand paresthesias.  These studies 
revealed no prolongation of the nerve conduction velocities 
and no decreased amplitude in the right median, right ulnar 
or right radial nerve.  The treating neurologist noted that 
this nerve conduction study was normal.

A January 2007 VA muscle examination reflected the Veteran's 
complaints of current right shoulder pain.  Right deltoid 
muscle strength was noted to be 4 on physical examination.  
No residuals of nerve, tendon or bone damage or joint motion 
that was limited by muscle disease or injury were found.  
Right shoulder forward flexion range of motion was to 96 
degrees, abduction was to 122 degrees, internal rotation was 
to 90 degrees and external rotation was to 90 degrees.  No 
further limitation of motion was present on repetitive use.

A January 2007 VA neurology treatment note indicated that the 
Veteran had presented for follow-up on his complaints of 
right upper extremity numbness and tingling.  He reported 
that this numbness occurred both during the day and during 
the night and was relieved by flexing and extending his hands 
numerous times.  Current right arm paresthesias, pain, 
numbness or tingling were denied.  He reported taking 
Neurontin.  Physical examination revealed no neurological 
deficit.

Service connection for a right upper arm gunshot wound scar 
was awarded in an August 2008 rating decision and a separate 
disability evaluation of 10 percent was awarded effective as 
of July 17, 2006.  In addition, this rating decision granted 
service connection for right deltoid limitation of motion due 
to gunshot wound residuals and assigned a separate disability 
evaluation of 10 percent effective the date of the claim.

A disability rating of moderately severe is not warranted in 
this case.  Service treatment records clearly document a 
through and through wound by a small high velocity missile 
and subsequent debridement, but are negative for prolonged 
infection, sloughing of soft parts or intermuscular scarring.  
He was hospitalized for treatment of this condition for a 
relatively short period of time.  Although the Veteran 
reported increased fatigability and incoordination during his 
July 2006 VA muscle examination, he denied those symptoms in 
his January 2007 VA muscle examination and did not otherwise 
complain of these symptoms.  The March 200t6 private opinion 
noted that his right arm muscle strength was about 70 percent 
of his left side, however, right shoulder muscle strength was 
listed as a "4" in January 2007.   Muscle endurance was 
found to be normal in both the July 2006 as well as the 
January 2007 VA examinations.  Loss of deep fascia or muscle 
substance was noted in both the July 2006 and January 2007 
examinations.  

Both the November 2000 and January 2007 examinations revealed 
some impairment in right shoulder range of motion, however, 
the Veteran was able to raise his arm above shoulder level.  
No competent medical evidence has been presenting suggesting 
that the Veteran suffers has nonunion of the clavicle or 
scapula with loose movement.  Diagnostic studies have not 
shown such impairment.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, flare-ups and pain. 
DeLuca, 8 Vet. App. at 206-07; Joint Motion.  Although the 
Veteran subjectively reported an additional 10 percent loss 
of function during flare-ups during his November 2000 
examination, physical examination did not reveal any 
additional functional impairments and he denied experiencing 
flare-ups at all in his July 2006 VA examination.  The 
January 2007 examiner found no flare-ups, fatigability, 
weakness or loss of coordination.  While pain was noted, 
there was no decrease in range of motion due to pain.  A 
disability rating greater than 10 percent is therefore not 
warranted.  38 C.F.R. § 4.71, DCs 5201, 5203.

The Veteran's right upper arm scarring was described as non-
sensitive in a November 2000 VA examination, which would 
warrant a non-compensable rating.  38 C.F.R. § 4.118, DCs 
7800-7804 (2001).  His scar was noted to be painful in the 
July 2006 examination.  A higher disability evaluation 
subsequent to July 17, 2006 is not warranted as the affected 
area on his right-upper arm does not exceed 12 square inches.  
DC 7804 (2009).

The Veteran has complained of right arm numbness and 
tingling, as well as limitation of right shoulder motion.  
Right upper extremity nerve conduction studies were found be 
normal in October 2006 and January 2007 and would not support 
a separate disability evaluation for nerve impairment.  See 
38 C.F.R. § 4.124a, DCs 8510-8540.

Nerve conduction studies conducted in October 2006 and 
January 2007 were normal.  Although the Veteran complained of 
fatigability and incoordination in his July 2006 examination, 
he denied these symptoms in his January 2007 examination and 
did not report these symptoms to his treating VA physicians.  
The Board notes that neither the Veteran nor his 
representative have contended that his condition has worsened 
since his last examination.  As such, remanding this matter 
for a fourth VA examination would merely be duplicative of 
the earlier examinations and would serve to further delay 
this matter.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008) 
aff'd Thun v. Shinseki, No. 2008-7135 (Fed. Cir. Jul. 17, 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability has manifested by some loss of deep 
fascia or muscle substance, entrance and exit wound scars, 
some muscle weakness as well as subjective complaints of 
pain.  His scars were noted to be painful during his July 
2006 VA examination.  Although the March 2006 private 
physician indicated that it would be "impossible" for the 
Veteran to engage in "extensive manual labor" due to the 
condition of his right arm, this physician did not indicate 
that the Veteran experienced marked interference with 
employment.  No periods of hospitalization during the appeals 
period were noted in the record.  

The existing rating criteria contemplate these various 
impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an increased rating for residuals of a right-
upper arm gunshot wound, Muscle Group III, prior to July 16, 
2006 is denied.

Entitlement to an increased rating for residuals of a right-
upper arm gunshot wound, Muscle Group III, as of July 17, 
2006 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


